ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
CT Chemicals, Inc.                          )      ASBCA No. 61723
                                            )
Under Contract No. N00104-17-P-BB27         )

APPEARANCES FOR THE APPELLANT:                    Christopher R. McDowell, Esq.
                                                  Jeffrey A. Levine, Esq.
                                                   Strauss Troy Co., LPA
                                                   Cincinnati, OH

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Jonathan C. McKay, Esq.
                                                  Kimberly A. Miller, Esq.
                                                  Katie T. Dang, Esq.
                                                   Trial Attorney

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: April 3, 2020




                                                 CHRISTOPHER M. MCNULTY
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61723, Appeal of CT Chemicals, Inc.,
rendered in conformance with the Board’s Charter.

      Dated: April 3, 2020




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2